GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
Plaintiff appeals from summary judgment in this diversity medical malpractice action. The defendants cross-appeal certain interlocutory orders.
This is a grisly record growing out of an automobile accident which occurred February 4, 1984. Plaintiff and his wife were involved in an accident caused by Ann Swanberg, a third-party defendant. The Swanberg vehicle collided with plaintiff’s car from the rear causing it to go out of control and strike a utility pole. The pole fell on the plaintiffs car on the passenger side where plaintiff’s wife was sitting at the time. The pole fell on Mrs. Wiley causing severe head injuries.
The paramedics who treated Mrs. Wiley at the scene described her condition as *146limp, unresponsive, unconscious and with labored breathing due to profuse bleeding through the mouth and nose. Her left pupil was dilated and fixed. Mrs. Wiley was diagnosed as a head trauma victim and transported to Community United Methodist Hospital. One of the defendants herein, Dr. Roy Montgomery, the emergency room physician on duty at the time, treated Mrs. Wiley. Dr. Montgomery, the paramedics and several witnesses from the hospital staff testified that Mrs. Wiley exhibited “decerebrate posturing,” both at the scene of the accident and at the hospital. “De-cerebrate posturing” represents an extension of one or both of the upper or lower extremities in response to pain. This is usually caused by a severe injury to the brain.
Mrs. Wiley also began to vomit, adding to the difficulty in breathing, Dr. Montgomery ordered a tube inserted to help her breathe. The vomiting continued and Dr. Montgomery ordered a nasogastric tube inserted to relieve the patient of any stomach contents. Mrs. Wiley was then transferred to a hospital in Evansville, Indiana, which was better equipped to handle severe head injuries and where a neurosurgeon was on staff.
The essence of this lawsuit relates to the insertion of the nasogastric tube by the staff at Community Hospital at the direction of Dr. Montgomery. A nasogastric tube is a flexible tube long enough to be inserted through the nose or mouth and extend into the patient’s stomach. In this instance, the nurse inserted the tube through the left nostril, but instead of it passing into the stomach, it passed into Mrs. Wiley’s brain due to the skull fracture in an area near the nasal passage. As a result, the tube pierced and coiled through Mrs. Wiley’s brain. Mrs. Wiley was treated at the Evansville Hospital for one month and then transferred to a convalescent home where she died. She was unconscious from February 4, 1984 (the date of the accident) to the date of her death on December 15, 1984.
The plaintiff-administrator of Mrs. Wiley’s estate filed suit, a medical malpractice action against Community Hospital and Dr. Montgomery, first as a personal injury claim and then as a wrongful death action. The defendants filed motions for summary judgment. The District Court in the Western District of Kentucky granted defendants' motions for summary judgment holding that the injuries sustained during the accident were the cause of Mrs. Wiley’s death and that decedent therefore died from those injuries notwithstanding the treatment by defendants. It specifically held that there was no testimony that Mrs. Wiley had a chance of survival after her initial injuries.
There is, however testimony in this record to the effect that the possibility of Mrs. Wiley’s survival could not be ruled out. The record contains testimony from Dr. Pedro Dominguez, M.D., neurosurgeon, who treated Mrs. Wiley at the Deaconess Hospital and who testified to the following:
Q. Let me ask you this. In your opinion with a reasonable degree of medical probability did the insertion of the nasogastric tube through Mrs. Wiley’s brain cause injury to her brain?
A. I think it did.
Q. In your opinion with a reasonable degree of medical probability would the injuries that were caused by the nasogastric tube passing through her brain, in and of themselves have been sufficient to cause her comatose state and the ultimate development of whatever caused her death?
[Objection omitted.]
Q. You may go ahead and answer, Doctor.
A. I don’t know how to answer it. Do I qualify it? Do I answer first your direct question or do I qualify after-wards?
Q. I would like for you to answer my question directly.
A. Yes, direct answer, answer to the direct question, yes.
Further, Dr. Lewis Travis, a neurologist, testifying by deposition, gave the following pertinent testimony as to the impact on the deceased of improper implantation of the *147nasogastric tube compared to the brain damage caused by the accident itself.
Q. I would ask the question again. Doctor, from your review of the records, the x-rays and the depositions, have you formed an opinion, with a reasonable degree of medical probability, as to the effect the insertion of the nasogastric tube into Mary Sue Wiley’s brain had on her?
* sit * * * *
A. Well, the tube would have damaged the brain that it passed through, which was the mid brain, among other structures. You can’t put a structure such as a rubber tube through a piece of brain without injuring it.
Q. Doctor, from your review of those records, in your opinion, with a reasonable degree of medical probability, would the injuries caused by the insertion of the nasogastric tube into her brain in and of themselves have been sufficient to cause her state of coma for approximately ten months and her ultimate death?
[objections omitted]
Q. Now, Doctor, if you remember my question you can answer it, or if you would like me to I will state it again.
A. No, I can answer it. The answer is yes, a tube put into a brain, into a normal brain, would have caused coma and probable death.
>it lit St* * Hi *
Q. Doctor, from your review of all of the records and the depositions, could you with a reasonable degree of medical probability rule out recovery or at least improvement in Mrs. Wiley after the automobile accident?
A. No, I couldn’t rule out her recovery as the result of the automobile accident itself.
The evidence which we have just quoted appears to this court to make summary judgment inappropriate. This case is therefore remanded to the District Court for trial to a jury.